DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Status of Claims
 2.	Claims 1,3-11 and 13-20 are pending.
	Claims 2 and 12 have been canceled.
	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brand (USPPGPub N 9743125, referred to as Brand).	
Regarding claims 1 and 11:
A method comprising: 
generating a content item for live streaming, the content item comprising a plurality of frames; 
Brand teaches in response to determining that playing of the content item lags behind the live streaming of the content item, comprising an option to catch up to live, and selection of a time period after which to catch up to live, (Brand, the delay time is preset, for example, a delay time of eight seconds, however, the delay time can be reset or adjusted by a user. In one embodiment, a user adjusts a delay time via a user input module 104, and in one further embodiment, the delay time is reset or adjusted during the display of an input signal 150 on a source screen 12 and/or a delay screen 14, C4:L32-46, Fig. 1-2); 
Brand teaches in response to receiving user input via the user interface element to catch up to live, and the selection of the time period after which to catch up to live, (Brand, the user input module 104 further allows the user to set or adjust a delay time for display of an input signal 150 on a delay screen 14 wherein the user sets or adjusts a delay time while an input signal 150 is displayed on a source screen 12, or a delay screen 14, or both, C5:L44-55, Figs. 1-2, C6:L58-67, C7:L1-13): 
Brand teaches skipping presentation of a portion of the plurality of frames, such that the playing of the content item catches up to live in the time period selected via the user interface element, (Brand, the user input module 104 also allows the user to pause/skipping recording of the clip 160, and in one further embodiment, the user input module 104 allows the user to resume recording to the same clip 160 wherein recording of the clip 160 continues while the image on the delay screen 14 is paused, in order to catch up to the source screen 12 display once recording has been initiated C4: L32-46).
Regarding claims 3 and 13:
Brand teaches the method of claim 1, wherein the option comprises: 
(b) catch up to live immediately, wherein the method further comprises: in response to receiving user input via a corresponding option to catch up to live immediately: presenting a frame corresponding to the live streaming of the content item, such that the playing of the content item catches up to live immediately, (Brand, a playback slide bar 29′ used to select a portion of an input signal 150/live to be displayed on a source screen 12 and user option to move to catch up the live signal, Figs. 1-2, C6:L43-57).
Regarding claims 4 and 14:
Brand teaches the method of claim 1, wherein the option comprises: (e) stop the live streaming, wherein the method further comprises: in response to receiving user input via a corresponding option to (c) stop the live streaming: 2Application No.: 17/114,027Docket No.: 003597-2472-101 Amendment dated July 13, 2022 Reply to Office Action dated January 13, 2022 presenting a corresponding frame of when determining that the playing of the content item lags behind the live streaming, such that the playing of the content item does not match the live streaming of the content item,  (Brand, a playback slide bar 29” used to stop of an input signal 150/live to be displayed on a source screen 12 and user option to move to catch up the live signal, Figs. 1-2, C6:L43-57).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brand (USPPGPub N 9743125, referred to as Brand), and further in view of Grouf (USPPGPubN 20180262805, referred to as Grouf).
Regarding claims 5 and 15:
Smith teaches the method of claim 1, further comprising: receiving a manifest of the content item, wherein the manifest identifies the plurality of frames of the content item, (Smith, the metadata associated with any hash sequence/ frames, [0118], abstract); wherein for each respective frame of the content item, the manifest comprises: Smith does not teach (a) a respective Uniform Resource Locator (URL). However, Grouf teaches location information for content to be streamed to users (e.g., URLs to video content on third party hosting sites 104, 106, 108, [0055] (b) a respective hash code, (Smith, hash values, Figs. 6 and 7); and (c) a respective timestamp, (Smith time stamps associated with each hash value, [0122]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Grouf with the teaching of converter URL into the invention of Brand for the purpose of identifying the source of the frames.
5.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brand (USPPGPub N 9743125, referred to as Brand), in view of Grouf (USPPGPubN 20180262805, referred to as Grouf), and further in view of Smith (USPPGPub N 20070300249, referred to as Smith).
Regarding claims 6 and 16:
Smith teaches the method of claim 5, further comprising: identifying a first frame of the content item as a last played frame of the content item, (Smith, 701 hash value/last played frame, Fig. 7); identifying a second frame of the content item that follows the first frame of the plurality of frames, (Smith, 704/ second frame); and identifying a third frame of the content item that is currently being presented that is different from the second frame, (Smith, 706/ third frame, Fig. 7). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Smith with the teaching of identifying frames into the invention of Brand for the purpose of join to the live stream.
Regarding claims 7 and 17:
Smith teaches the method of claim 6, wherein determining that the playing of the content item lags behind the live streaming of the content item comprises: determining that the third frame does not match the second frame, (Smith, 704 is the second frame and 706 is the third frame different than the second frame, Fig. 7).
Regarding claims 8 and 18:
Smith teaches the method of claim 7, wherein determining that the third frame does not match the second frame comprises: determining a respective hash code for the second frame based on the manifest; calculating a respective hash code based on a respective timestamp of the third frame; and determining that the respective hash code for the second frame does not correspond to the calculated hash code of the third frame, (Smith, scan ahead of the current playback location and calculate hash values ahead of the current playback location, [0144] wherein begins to playback the game by calculating hash values of the game and comparing the hash values to the received hash sequences, [0154]; match the hash values to the hash value sequence data by comparing not only the actual hash values but also the time offsets for each hash value, [0143]).

6.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brand (USPPGPub N 9743125, referred to as Brand), and further in view of Smith (USPPGPub N 20070300249, referred to as Smith).
Regarding claims 9 and 19:
Smith teaches the method of claim 1, further comprising: determining, based on user profile data, user preference information for skipping presentation of the portion of the plurality of frames; and presenting a corresponding frame based on the user preference information, (Smith, comparing the hash values to the received hash sequences wherein this enables the DVR to locate the points of interest and to display the points of interest to the friend, [0154] and the user may also attach metadata to a point of interest that tells the DVR to skip x seconds into the program from that point of interest or display x seconds of the program before skipping to the next point of interest, [0155]).
Contact Information

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 18, 2022